      Case 4:19-cv-02061-RDP-JHE Document 11 Filed 08/06/20 Page 1 of 1                               FILED
                                                                                             2020 Aug-06 PM 04:37
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    MIDDLE DIVISION

 MICHELANGELO RE,                                )
                                                 )
           Petitioner,                           )
                                                 )
 v.                                              )    Case No.: 4:19-cv-02061-RDP-JHE
                                                 )
 DAVID RIVERA, et al.,                           )
                                                 )
           Respondents.                          )

                                 MEMORANDUM OPINION

       On July 15, 2020, the Magistrate Judge entered a Report and Recommendation, (Doc. 10),

recommending that the petition for writ of habeas corpus be dismissed without prejudice. No

objections have been filed. The court has considered the entire file in this action, together with

the Report and Recommendation, and has reached an independent conclusion that the Report is

due to be adopted and the Recommendation is due to be approved.

       Accordingly, the court hereby ADOPTS and APPROVES the findings and

recommendation of the Magistrate Judge as the findings and conclusions of this court. The petition

for writ of habeas corpus is due to be dismissed without prejudice. A separate Order will be

entered.

       DONE and ORDERED this August 6, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
